Memorandum by the Court. No act constituting carnal abuse within the judicial definition of that term (People v. Belcher, 299 N. Y. 321) was specified in any of the three charges of which defendant was convicted, nor was such an act an essential ingredient of either of them; and, in consequence, no presentence psychiatric examination was required (Penal Law, §§ 2189-a, 1944-a). Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur; Aulisi, J., not voting.